Citation Nr: 0004097	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connection 
major depression with anxiety disorder, currently rated as 50 
percent disabling.

2.  Entitlement to service connection for peptic ulcer 
disease, secondary to service connected major depression with 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Cynthia A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to July 
1973.

This appeal arises from August 1995 and March 1996, 
Department of Veterans Affairs (VARO), Atlanta, Georgia 
rating decisions.  The Board remanded the appellant's claim 
for additional development in an October 1997 decision.  
Additional development was completed and, thereafter, VARO 
increased the disability rating for service-connected 
depression with anxiety from 30 to 50 percent.

In a decision dated October 1998, the Board denied the 
appellant's claim for increase for major depression with 
anxiety disorder and his claim for service connection for 
peptic ulcer disease secondary to service-connected 
psychiatric disability, along with a total rating based on 
individual unemployability.  The appellant duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court).  In April 1999, 
the Court vacated and remanded the Board's October 1998 
decision as it pertained to the denial of an increased rating 
for major depression with anxiety disorder and the denial of 
service connection for peptic ulcer disease secondary to 
service-connected psychiatric disability, based on a March 
1999 "Motion for Remand on Two Issues, for Dismissal of One 
Issue, and to Stay Further Proceedings" (the motion) filed 
by the Secretary of Veterans Affairs.  This case was 
thereafter returned to the Board for readjudication and 
disposition in accordance with the terms of the motion.

The motion indicated that remand was necessary for the Board 
to provide an adequate statement of reasons and bases for its 
decision.  Motion at 2, 7, citing Mittleider v. West, 11 
Vet.App. 181 (1998) (per curium order) and Shoemaker v. 
Derwinski, 3 Vet.App. 248 (1992).  Specifically, with respect 
to the claim for increase, it was argued that the Board 
failed to adequately discuss the appellant's psychiatric 
symptomatology in the context of the schedular criteria and 
the Global Assessment of Functioning (GAF) score.  Regarding 
the claim for service connection for peptic ulcer disease, it 
was argued that the Board failed to discuss in its analysis 
evidence other than the most recent examinations, described 
as "other evidence of record potentially relevant to the 
Appellant's claim, in particular a March 1996 statement from 
Appellant's private physician and a notation in a February 
1997 medical record that the Appellant's emotional problems 
'affect his duodenal ulcer'."  See Motion at 8.

Additionally, we observe that the appellant was notified in 
September 1999 that he may submit additional evidence within 
90 days in support of his claims.  However, no evidence was 
received and this case was returned to the Board for 
appropriate action.


FINDINGS OF FACT

1.  The appellant's major depression with anxiety disorder is 
currently manifested by symptoms of depression, anxiety, and 
sleeplessness, along with recent reports of hearing voices 
telling him to hurt himself, absent objective medical 
findings for impairment of thought process or communication, 
inappropriate behavior, suicidal or homicidal thoughts, 
neglect of personal hygiene, impairment of orientation, 
obsessive or ritualistic behavior, panic attacks, or 
diminished impulse control.

2.  Schizo-affective disorder was diagnosed on recent VA 
psychiatric examination in January 1998, and for this day a 
GAF score of 41-50 was assigned.

3.  Medical findings of record, as a whole, do not establish 
the presence of psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, or that the appellant's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.
4.  The appellant reported that he had stomach problems since 
he was 12 years old during VA examination in October 1996 and 
he testified during a personal hearing in June 1985 that his 
stomach problems predated military service.

5.  The appellant has had stomach problems precipitated by 
the heavy intake of alcohol.  (See VA treatment records dated 
in the early 1980's and Grady Memorial Hospital Records dated 
January 1985).

6.  Report of VA stomach examination dated December 1984 
shows that ulcer disease was not related to service-connected 
psychiatric disability.

7.  A private physician opined on behalf of the appellant in 
March 1996 that the appellant's ulcer problems were 
"contributed to and possibly directly caused by chronic 
anxiety state."

8.  The appellant requested a statement concerning the affect 
of psychiatric disability on his ulcer problem during VA 
outpatient treatment in February 1997; a February 1997 VA 
outpatient record notation reflects a statement from a 
physician's assistant that the appellant's emotional problems 
"affect his duodenal ulcer."

9.  Report of VA stomach examination dated January 1998 
reflects the medical opinion that there was "[n]o 
correlation for this patient's duodenal ulcer with relation 
to mental disorder or with [sic] medication patient has been 
taking" following a comprehensive examination of the 
appellant's gastrointestinal system, review of the claims 
folder, and consideration of the appellant's complaints.

10.  Report of VA psychiatric examination  in January 1998 
reflects a comment by the psychiatrist that the appellant's 
chronic mental condition might be contributing to his medical 
condition.

11.  Peptic ulcer disease is not shown to be proximately 
caused by service connected major depression with anxiety 
disorder.

CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for service-connected major depression with anxiety 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9433, 
9440 (1999); 38 C.F.R. § 4.132 Diagnostic Code 9400 (1996).

2.  The appellant does not have peptic ulcer disease due to or 
proximately the result of service-connected depression with 
anxiety.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet.App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  FACTUAL BACKGROUND

A review of the evidence of record shows that that appellant 
was hospitalized at the Irwin County Hospital in January 
1974.  The hospital summary reflects that the appellant was 
admitted for epigastric complaints, which improved with 
treatment.  An upper GI series was consistent with duodenitis 
with some hypermotility of the small bowel, but an ulcer 
crater was not demonstrated.  There were no other 
complications during his stay.

In April 1980, the appellant was again hospitalized for 
stomach symptoms.  A summary from the Dorminay Medical Center 
reflects that the appellant was admitted for symptomatic 
ulcer disease.  The upper GI did not show an actual ulcer 
crater, however, he had signs of antral gastritis and 
duodenitis.  He was discharged home on Tagamet and Mylanta 
and advised to avoid alcohol, coffee, tobacco, Aspirin, and 
highly seasoned foods.  The final diagnosis was antral 
gastritis and duodenitis.

The appellant was again admitted to the Irwin County Hospital 
in May 1980.  The appellant was admitted under the influence 
of alcohol for observation, and appeared very apprehensive.  
A past medical history of peptic ulcer disease was indicated.  
An upper GI revealed that his esophagus appeared normal.  
There was some spasticity of the distal antral region.  The 
duodenal bulb was spastic and slightly eccentric with an 
active ulcer crater present in the mid portion of the bulb.  
The duodenal loop and filled loops of the jejunum appeared 
normal.  The final diagnosis was active peptic ulcer.  The 
appellant was given a copy of ulcer diet and advised to stop 
smoking.  He was prescribed Tagamet and was to receive a 
consultation regarding his nervous condition.

A hospitalization report from Riverside Hospital for a period 
of admission in March 1981 shows that the appellant was 
admitted secondary to acute gastritis.  It was noted that 
"[a]pparently the present episode was precipitated by 
relatively heavy drinking."  An upper GI series and 
gallbladder x-rays done on the day following his admission 
were entirely within normal limits.  It was noted that the 
appellant had a severe emotional problem involving his 
personal life and relative to his family which he had not 
resolved.  The final diagnosis was severe acute gastritis.

Irwin County Hospital records further show that the appellant 
was admitted in April 1982 due of epigastric pain and 
vomiting.  The appellant reported a history of peptic ulcer 2 
years earlier and he expressed concern about a recurrence of 
ulcer or possible pyloric obstruction.  He was discharged to 
home with a prescription for Tagamet, Maalox, and Elavil.  He 
was advised to stop smoking and remain on an "ulcer diet." 

A private hospitalization summary for a period of admission 
in July 1982 from Alchua General Hospital, Inc., reflects 
that the appellant was admitted with a history of hematemesis 
and melena of 3 weeks duration accompanied by severe 
epigastric pain.  Abdominal pain and bleeding worsened after 
he drank 1/2 a pint of vodka.  He provided a history of peptic 
ulcer disease of 4 to 5 years duration.  An upper GI series 
and pancreatic series were within normal limits.  He was 
advised to stop taking alcohol.  The impression was peptic 
ulcer disease with GI bleeding.

A VA hospitalization summary for the period of June to July 
1983 reflects that the appellant was admitted with multiple 
complaints, including spells of confusion and possible 
unconsciousness.  He admitted to being nervous and somewhat 
depressed.  He complained of headaches for a time which 
subsided, and other symptoms took their place.  He received a 
psychology consultation.  His primary diagnosis was anxiety 
neurosis, with multiple psychophysiologic complaints.

On VA examination in September 1983, the appellant indicated 
that he had been treated 3 or 4 times in the past 4 years for 
melena with attendant epigastric gnawing.  He had last been 
hospitalized in July 1982 for melena attendant to ethanol 
improprieties.  He had also had a similar gastritis in 1981 
apparently attendant to ethanol intake.  He claimed that he 
only drank moderately.  An upper GI series revealed 2 small 
mucosal irregularities along the antrum of the stomach 
consistent with erosive antral gastritis.  The duodenal bulb 
and loop, as well as the proximal jejunum had a normal 
appearance.  The impression was erosive antral gastritis.  A 
diagnosis of alcoholic gastritis with history of melena, 
treated and resolved was provided.

A special VA neuropsychiatric examination was also conducted 
in September 1983, which indicated that the appellant was 
exceedingly tense, and anxious with multiple somatic 
problems.  Associative processes were normal.  There were no 
delusional or hallucinatory elements.

A VA hospitalization summary for the period of September to 
October 1983 reflects that the appellant presented with a 
history of depression, weight loss, and an inability to 
sleep.  Physical examination was not remarkable.  The Axis I 
diagnosis was major depression and anxiety disorder, and a 
suspected diagnosis of dependent personality disorder was 
provided on Axis II.  He was also admitted following a drug 
overdose, and was released to be followed in psychiatry.

In March 1984, service connection for major depression and 
anxiety disorder was established at the 10 percent disability 
level.

A hospital report from Georgia Regional Hospital at Atlanta 
for a period of admission in May 1984, shows that the 
appellant was admitted for a safe detoxification for drug 
overdose.  The Axis I diagnoses were life circumstance 
problems with depressed mood, and episodic alcohol and 
polydrug abuse.
VA treatment entries reported that the appellant complained 
of chest pain of 2 months duration with stomach problems in 
July 1984, and a diagnosis of anxiety neurosis was provided.

A VA special neuropsychiatric examination was conducted in 
July 1984.  The appellant claimed that his gastritis and 
peptic ulcers were secondary to his service connected 
psychiatric disorder.  A diagnosis of major depression and 
anxiety disorder was provided.

An August 1984 VA treatment entry reflects that the appellant 
complained of epigastric pain with nausea, and a diagnosis of 
PUD (peptic ulcer disease) was provided.  An August 1984 
upper GI study showed a normal esophagus.  No ulcer was 
observed in the stomach or duodenum.  The duodenal cap and 
post-bulbar region revealed thickening of the mucosal folds 
and possible duodenitis.  An October 1984 entry shows that 
the appellant sought refills for his psychiatric medications.

The appellant was admitted to a VA facility in November 1984 
for an upper GI endoscopy, which revealed a normal esophagus, 
stomach and duodenum with the exception of mild gastritis.  
Diagnoses included mild gastritis and anxiety neurosis.

A VA examination was conducted in December 1984.  A GI series 
revealed a slightly deformed duodenal bulb, secondary to 
previous ulcer disease with no evidence of an active ulcer.  
Diagnoses included manic depressive reaction, and duodenal 
ulcer not related to service-connected condition.

A January 1985 hospitalization report from Grady Memorial 
Hospital indicated that the appellant was admitted following 
a multiple drug overdose.  An assessment indicated that he 
probably drank secondary to his psychiatric problems and that 
alcoholism leads to liver disease, increased mouth and 
gastric disease such as ulcers, and increased cancers of the 
mouth, stomach, lungs and bladder.  Other problems are 
parotid enlargement, varices with bleeding of esophagus 
and/or rectum, peripheral neuropathy, encephalopathy, 
psychosis and social problems.  The appellant was 
subsequently transferred to Georgia Regional Hospital where 
he was admitted and treated for episodic alcoholism.
At his June 1985 hearing on appeal, the appellant testified 
that he had problems with upset stomach before military 
service, but claimed that it had always been contributed to 
by his nerves.  He claimed that he was treated for 
"ulcerated stomach" and placed on tranquilizers from 1974 
to about 1981.

The Board denied the appellant's claim for service connection 
for duodenal ulcer on a direct and presumptive basis in a 
February 1986 decision.

An August 1986 hospitalization summary from Grady Memorial 
Hospital indicated that the appellant was admitted following 
an overdose of Doxepin with significant ETOH (alcohol) 
intake.

A July 1993 VA treatment entry indicated that the appellant 
seemed to be doing well with his medication.  An August 1994 
treatment entry indicated that he presented acutely 
intoxicated and crying uncontrollably secondary to personal 
problems.  He was described as extremely distraught and 
emotional.  Medication was prescribed.  He indicated family 
stressors in November 1994.  His father was in poor health 
and his mother needed support.  He complained of insomnia and 
had multiple vague somatic complaints.  The examiner observed 
that he was alert, oriented and mildly anxious, rambling, 
talkative, and preoccupied with medical complaints.

VA psychiatric outpatient treatment records show that the 
appellant was alert, oriented, talkative and cooperative in 
August 1995.  He was in no apparent distress, but claimed to 
have difficulty sleeping.  These records further show that 
the appellant wanted to attend nursing school.  In December 
1995, the appellant reported that he quit work, but that he 
was still in nursing school.  His gastrointestinal problems 
were of great concern.

Treatment records from the appellant's private physician, 
Howard C. McMahan, reported that the appellant was seen for 
complaints of abdominal discomfort and intermittent rectal 
bleeding in April 1995, but his symptoms were improved in 
December 1995.

A hospitalization summary for a period of admission in 
December 1995 from the Dorminy Medical Center reported that 
the appellant received an esophagogastroduodenoscopy with 
biopsy x 2, and a colonoscopy which was normal.  Post 
procedure diagnoses included peptic ulcer disease, acute and 
chronic with deformity of the duodenal bulb, active erosions 
and ulcer, and a normal colonoscopy.  A pathology report was 
negative.

A December 1995 VA treatment entry reported that the 
appellant had increased anxiety associated with bleeding 
ulcer, mother's cardiac surgery, and financial work 
stressors.  The appellant claimed that he could not work 
because of his nerves which were exacerbated by stomach 
problems/pain.  He claimed that his sleep was poor, and 
denied active suicidal or homicidal ideations.  The examiner 
observed that the appellant was alert, oriented, anxious, 
talkative, cooperative and coherent.  He assessed anxiety, 
depression and PUD.  The examiner recommended that the 
appellant abstain from employment for the time being until 
his medical problems resolved and his anxiety and depression 
were alleviated.  The examiner also recommended that he 
resume employment after stabilization.  A January 1996 entry 
reported that the appellant had good results with medication.  
His sleep was fair and his appetite was good.  The examiner 
observed that the appellant was alert, oriented, in no 
apparent distress, mildly anxious, and cooperative.

A March 1996 statement from the appellant's private physician 
Howard C. McMahan, M.D., expressed the opinion that the 
appellant's diagnosed acute and chronic peptic ulcer disease 
"is contributed to and possibly directly caused by chronic 
anxiety state."

An April 1996 VA emergency treatment entry reported that the 
appellant complained of chest pain.  The examiner indicated 
that he had noncardiac chest wall pain that was probably due 
to anxiety, and that he had a psychosomatic component.

Information regarding the various etiologies of stomach 
ulcers was provided by the National Digestive Diseases 
Information Clearinghouse (NDDIC), a service of the National 
Institute of Health and was associated with the appellant's 
claims folder.   The appellant also submitted information 
regarding the possible side effects of Doxepin.

VA mental health clinic treatment records dated from August 
1996 to October 1996 indicated that the appellant was doing 
"so so" in August 1996.  The examiner observed that the 
appellant was alert, oriented, in no apparent distress, 
talkative and rambling.  He was also described as alert, 
oriented and in no apparent distress in October 1996.

A VA stomach examination was conducted in October 1996.  The 
appellant reported that he began to have stomach problems 
during service which had worsened during the years.  He 
complained that his stomach swelled after eating, and that he 
had reflux symptoms at night.  He also complained of nausea 
without vomiting and almost daily abdominal pain.  The 
examiner observed that the appellant's abdomen was soft and 
slightly tender in the epigastrium.  Bowel sounds were 
active.  No organomegaly or masses were noted.  Rectal exam 
was normal.  A summary of clinical test results indicated a 
sliding hiatus hernia with no demonstrable gastroesophageal 
reflux, and findings suggestive of mild duodenitis.  
Diagnoses included abdominal pain with a history of acid 
dyspepsia, and upper GI evidence of duodenitis.  Symptoms 
were currently chronic and active.

A VA mental disorders examination was also conducted in 
October 1996.  The appellant complained of trouble sleeping 
at night.  He reported decreased appetite, nervousness, and 
upset stomach all the time.  He indicated that his stomach 
problems started when he was 12 years old.  He denied 
suicidal or homicidal ideations, or auditory or visual 
hallucinations.  He complained of heartburn, and nauseated 
feelings.  He claimed that he drank heavily until 2 years 
ago.  The examiner observed that the appellant was alert, 
cooperative, coherent, goal directed, and depressed with 
blunted affect.  He was oriented times 3, and his memory 
times 3 was intact.  Insight and judgment were fair.  The 
examiner diagnosed major depression, moderately controlled 
with medicines; dysthymia; bereavement reaction; ETOH 
dependence, inactive; and peptic ulcer disease as per 
history.

At his November 1996 hearing on appeal, the appellant 
testified that he first had stomach problems during service.  
He claimed that he continued to have nausea from time to 
time, and he reported that he was on a strict diet.  He 
claimed that he vomited during his sleep when he was nervous.  
Regarding his service-connected psychiatric disability, the 
appellant testified that he had difficulty sleeping and took 
medications for his nerves.  He claimed that he had a good 
relationship with his mother on the phone, but that he did 
not have friends.  He also testified that he had not worked 
since he "had 2 ulcers rupture" in December 1995, and that 
his doctor had not released him to return.

A statement regarding the appellant's full time employment 
with Po Boy's Fuel Center dated in January 1997 reported that 
the appellant worked full time as a cashier from October 1994 
to November 1995, and that his employment was terminated 
because of "too much time off for doctor's appointments" 
and "could not perform duties."  Another statement from El 
Cheapo's indicated that the appellant worked part time as a 
cashier from July 1996 to September 1996 and was terminated 
because he "[c]ould not perform job effectively" and that 
he had "[p]oor communicative skills, unable to follow 
orders."

VA treatment entries reported that the appellant complained 
of increased anxiety and insomnia in May 1993 and requested 
medication refills.  He reported that he was about the same 
in March 1995, still depressed and anxious.  The examiner 
observed that the appellant was alert, oriented, in no 
apparent distress, and preoccupied with medical and family 
problems.  An addendum to a January 1996 treatment entry 
regarding his psychiatric disorder recommended abstinence 
from employment for the time being until his medical problems 
resolved and depression and anxiety were alleviated.  A May 
1996 entry reported that the appellant was busy going to 
school and that "[s]o far everything is going pretty good."  
The examiner observed that the appellant was alert, oriented, 
in no apparent distress, mildly anxious, and talkative.  He 
continued to be followed in October 1996 and January 1997.  A 
VA outpatient treatment entry reported that the appellant 
complained of depression in February 1997.  He requested a 
letter stating that his ulcers were due to his nervous 
condition in order to increase his service connected 
percentage on February 13th..   He reported that he was unable 
to sleep and anxious with suicidal thoughts on February 28th.  
He further reported that when he ate, he threw up.  The 
examiner assessed major depression and prescribed medication 
and treatment at the mental health center for 4 weeks.  The 
examiner made a "note" at the bottom of this treatment 
record that the appellant was "totally disabled by his 
psychiatric condition," and that his "emotional problems 
affect his duodenal ulcer."  He continued to be followed at 
the mental health clinic in March 1997 and April 1997.

A July 1997 VA treatment entry reported that the appellant 
claimed that he had been unable to work since 1990 "for 
ulcers of stomach and for the 'nerves'."  He related having 
mood swings.  He was tense, and nervous.  He claimed that he 
got very stressful when he thought of going to work.  The 
examiner noted that the appellant was "unable to work for 
the time being" and prescribed medication.

A VA stomach examination was conducted in January 1998.  The 
appellant reported a history of upper abdominal pain as the 
result of chronic duodenal ulcer.  He described his current 
medications.  He complained of continued upper abdominal pain 
about 3 times a day lasting for 10 to 15 minutes.  He 
indicated that the pain was sometimes after meals and 
sometimes without meals.  The examiner observed that he was 
conscious, alert, with memory, orientation and intelligence 
well preserved.  Examination of his abdomen showed mild 
tenderness over the epigastric region.  Bowel sounds were 
within normal limits.  The examiner reported a duodenal 
ulcer.  An upper GI series showed sliding hiatal hernia with 
gastroesophageal reflux, but the upper GI was otherwise 
within normal limits.  The examiner diagnosed duodenal ulcer 
in 1995; episode of upper GI bleeding found bleeding duodenal 
ulcer, improved; and history of personality disorder, on 
multiple medications.  The examiner commented that the 
appellant was not allergic to any medicines, and that there 
was "[n]o correlation for this patient's duodenal ulcer with 
relation to mental disorder or with to (sic) medication 
patient has been taking."

A VA mental disorders examination was conducted in January 
1998.  The appellant reported that he stayed depressed and 
nervous all of the time.  He claimed that he did not sleep 
well, lost weight and had a decreased appetite.  He also 
claimed that he felt nauseated, and felt people starring at 
him.  He was delusional and provided a history of suicidal 
attempts about seven times.  The appellant complained of 
hearing things off and on for years.  He claimed that he used 
to drink until 3 years earlier.  He denied having friends, 
and complained of family problems.  The examiner observed 
that he met the criteria for post traumatic stress disorder.  
There was no impairment of thought process or communication.  
The appellant reported that he heard voices, but there was no 
inappropriate behavior noted.  The appellant was not suicidal 
or homicidal.  He had the ability to maintain minimal 
personal hygiene and other basic activities of daily living.  
He was oriented times 3, without memory loss.  He had no 
obsessive or ritualistic behavior.  His speech patterns were 
normal and coherent, not irrelevant, illogical or obscure.  
He had a depressed mood, but no panic attacks or impairment 
of impulse control.  It was noted that he could not get along 
well "due to the multiple medications [which] interfered 
with his daily activities."  The examiner, in pertinent 
part, diagnosed schizo-effective disorder and ETOH dependence 
in remission.  The GAF score provided was the range 41-50, 
which quantitatively represents the presence of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association, Quick Reference to the Diagnostic Criteria from 
DSM-IV at 47 (4th Ed. 1994) (DSM-IV).  The examiner, in 
closing, commented that the appellant's "chronic mental 
condition might be contributing to his medical condition."  
(Emphasis added).

In a March 1998 rating decision, VARO assigned a 50 percent 
rating for service connected depression.  The appellant 
subsequently indicated that the believed his symptoms were 
sufficiently severe to warrant the assignment of a disability 
evaluation in excess of the currently assigned 50 percent.

II.  ANALYSIS

As a preliminary matter, the Board finds that the appellant's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The claim for increase is well grounded 
because the appellant asserts that a higher rating is 
justified due to an increase in severity and this is all that 
is required to well ground a claim for increase.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

With respect to the claim of secondary service connection, we 
observe that the appellant has submitted evidence which is 
sufficient to justify a belief that his claim is plausible or 
otherwise capable of substantiation.  As such, it is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 
Murphy v Derwinski, 1 Vet.App. 78 (1990).

The undersigned believes that this case has been adequately 
developed for appellate purposes by VARO and that a 
disposition on the merits is in order consistent with the 
terms of the April 1999 Court Order and March 1999 motion.

A.  Claims for Increase

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Prior to November 7, 1996, dysthymic disorder and generalized 
anxiety disorder were evaluated using criteria from the 
general rating formula for psychoneurotic disorders.  38 
C.F.R. § 4.132, DC 9405 (1995).  Under this formula, a 50 
percent rating is appropriate where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
appropriate.  Finally, a 100 percent (total) disability 
rating is assigned where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, and where there exist 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The individual must be demonstrably unable 
to obtain or retain employment.

Under the rating criteria presently in effect (as revised, 38 
C.F.R. § 4.130, Diagnostic Code 9433, formerly 38 C.F.R. 
§ 4.132, Diagnostic Code 9405), dysthymic disorder and 
generalized anxiety disorder are evaluated using criteria 
from the general rating formula for mental disorders.  Under 
this formula, where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to maintain effective relationships.

A 100 percent rating is only appropriate in those cases where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
one's self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, one's own 
occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. § 
5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  In this instance, the appellant's claim for 
an increased rating was evaluated by VARO under the "old" 
and "new" criteria, and the appellant was notified of the 
applicable regulations.  As such, the appellant has not been 
prejudiced by the action in this case.  See Bernard v. Brown, 
4 Vet.App. 384, 393-94 (1993).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Having reviewed all the evidence of record, the Board finds 
that the criteria for the assignment of a rating in excess of 
50 percent under either the old or new regulations are not 
met.

The medical evidence of record along with the appellant's 
statements show that he experiences symptoms of depression, 
anxiety, and sleeplessness.  The appellant reports that he 
has no friends and he not been employed full-time since 1995.  
He attributes his unemployment to anxiety and stomach 
trouble.  The record is essentially negative with respect to 
the appellant's social interactions although he testified in 
November 1996 that he had a good relationship with his 
mother.

We note the appellant currently takes medication for 
psychiatric symptoms, reportedly without much help, and he 
has had fairly regular VA outpatient treatment in the past 
several years.  Review of the VA outpatient treatment records 
along with the VA examination reports, discussed in detail 
above, show that the appellant is clearly rational, 
cooperative and goal-oriented in his dealings with VA 
examiners and staff.  We observe that one such goal-oriented 
measure was to obtain a medical statement concerning the 
alleged relationship between his ulcer problems and nervous 
disorder for the purpose of securing increased VA disability 
benefits.  The appellant requested a letter to this end 
during psychiatric treatment and a medical note as requested 
by the appellant was entered in his medical record.  (See VA 
Outpatient Treatment notes dated February 1997)

The medical record suggests that the appellant is somewhat 
preoccupied with his physical medical disorders and 
limitations, contributing to his anxiety and depression.  
However, VA outpatient treatment records generally describe 
the appellant as alert, oriented, and in no apparent 
distress.  The record does not show that the appellant has 
been voluntarily or involuntarily hospitalized for 
psychiatric disability, nor is there documented evidence of 
suicidal attempts/gestures, although he reported having 
attempted on multiple occasions suicide in the past.

The Board notes the assignment of an Axis V GAF score of 41-
50 at the time of his most recent VA psychiatric examination 
in January 1999.  This score indicates the examiner's 
assessment that, at a minimum, the appellant has serious 
impairments in social or occupational functioning, such as no 
friends or the inability to keep or obtain a job, due to 
psychological factors alone.

Upon reviewing the appellant's description of his symptoms 
along with the objective medical findings of record, 
including the GAF score of 41-50, the Board finds that the 
medical evidence as a whole demonstrates that the appellant 
is considerably impaired by virtue of his service-connected 
psychological condition, with difficulty in establishing and 
maintaining effective work and social relationships.  This 
most closely corresponds to an evaluation of 50 percent under 
both the old and the recently revised rating criteria.

An evaluation of 70 percent or higher is not warranted under 
the new criteria, because the Board finds no objective 
evidence of ongoing suicidal ideation, obsessional rituals 
which interfere with routine activities, illogical, obscure 
or irrelevant speech, near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene; 
or of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, poor personal hygiene or behavior constituting a 
danger to the appellant or others.

Likewise, a 70 percent rating is not justified under the 
"old" criteria, because there is no evidence that the 
appellant's ability to establish and maintain effective or 
favorable relationships with people is severely impaired or 
of psychoneurotic symptoms of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Again, the record shows that the 
appellant has mainly symptoms of depression, anxiety, and 
poor sleep.  The medical records in the claims folder are 
essentially silent on the subject of family and friends, 
except for the January 1998 general or vague statement by the 
appellant that he had no friends and had family problems.  
However, he testified in November 1996 that he had a good 
relationship with his mother.  The absence of any in-depth 
discussion by the appellant of family, marital, or social 
problems during his outpatient visits simply suggests an 
absence of problems in this life-sphere and that such things 
do not weigh heavily upon his mind, i.e., worsening his 
psychiatric symptoms.

Regarding the appellant's lack of employment, the record 
shows that the appellant has ulcer disease, which he reported 
during various outpatient treatment and a personal hearing in 
November 1996 kept him from working.  Additionally, 
statements of record concerning the appellant's full-time 
employment do not show that he was terminated because of 
psychiatric symptoms.  Rather, they show that he was 
terminated because of "too much time off for doctor's 
appointment," he "could not perform duties," and he was 
"unable to follow orders."  These statements do not 
affirmatively show that psychiatric treatment or 
symptomatology were the source of the work problems and, 
eventual, termination.

In view of the foregoing, the Board does not believe that the 
evidence of record shows that the appellant's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  We furthermore do not 
believe that the evidence of record shows psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment since there are no medical finding for impairment 
of thought process or communication, inappropriate behavior, 
suicidal or homicidal thoughts, neglect of personal hygiene, 
impairment of orientation, obsessive or ritualistic behavior, 
panic attacks, or diminished impulse control.

Additionally, we observe that the GAF score assigned the 
appellant on the January 1999 VA psychiatric examination 
suggests on its face unemployability due to service-connected 
psychiatric disability given the definition of the score in 
the DSM-IV.  However, it is incumbent upon the Board to 
evaluate all the evidence of record and this score represents 
merely a snapshot of the appellant's psychiatric condition on 
the day of this examination.  We observe that a GAF score was 
not indicated on the prior VA psychiatric examination with 
which to assess whether or not the appellant has had 
continuously or persistently "serious symptoms" or 
"serious impairment in social, occupational, or school 
functioning" as set out in DSM-IV.  With this in mind, and 
considering the other evidence of record, which is 
essentially silent for impairment of social or familial 
interactions, and which shows that the appellant was unable 
to work (at least in part) because of stomach problems, the 
Board finds that the GAF score does not establish that the 
appellant's "ability to establish and maintain effective or 
favorable relationships with people is severely impaired" or 
that he has "psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment."

Lastly, we note that a 100 percent disability rating under 
the old criteria requires virtual isolation within the 
community.  The record does not show that the appellant is 
isolated within his community because of psychiatric 
disability.  Alternatively, a 100 percent disability rating 
under the old criteria requires totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality or profound retreat from mature behavior.  These 
symptoms and findings have not been shown.

Accordingly, since the appellant's symptoms clearly 
correspond more closely to the criteria for a 50 percent 
evaluation than those for any higher evaluation, the Board 
concludes that an increased disability rating is not 
warranted under the schedule.  We note that the provision of 
38 C.F.R. § 3.102 is not for application in this case as 
there is not an approximate balance of the positive and 
negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Court has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

B.  Claims for Service Connection

The appellant is also seeking service connection for peptic 
ulcer disease secondary to his service connected major 
depression with anxiety disorder.  Under pertinent law and VA 
regulations, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet.App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
of the degree of aggravation to a nonservice-connected 
disorder which is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  The United States Court of Veterans Appeals 
held, in Allen, that when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.322 (1997); Id. at 
448.

The appellant argues not for direct or presumptive service 
connection in this case, nor is he arguing that his service-
connected psychiatric disability aggravates his nonservice-
connected stomach disability.  He is arguing, instead, that he 
developed depression with anxiety as the result of service, 
which in turn caused him to develop peptic ulcer disease.

After careful review of the appellant's contentions and the 
evidence of record, the Board finds that a preponderance of 
the evidence is against his claim for entitlement to service 
connection for peptic ulcer disease.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).
Our review of the pertinent evidence of record shows that the 
appellant testified during a personal hearing in June 1985 
that his stomach problems predated military service, and, 
consistent with this testimony, he reported that he had 
stomach problems since age 12 years on VA examination in 
October 1996.  Curiously, the appellant contradicts this 
history in more recent testimony, specifically in November 
1996, clearly in an effort to substantiate his claim for 
service connection.  Therefore, the Board finds the 
appellant's assertion, during the November 1996 personal 
hearing, that he first had stomach problems in service 
without probative value.

Our review of the pertinent evidence of record further shows 
that the appellant was privately hospitalized on multiple 
occasions prior to being diagnosed and treated for a 
psychiatric disability.  The private hospital records dated 
January 1974 through July 1982 reveal that the appellant was 
hospitalized on at least 6 separate occasions for epigastric 
complaints, variably diagnosed.  During those admissions, a 
psychiatric disability was not found although, we observe, 
that the appellant had reported nerves in May 1980 and 
emotional problems concerning his personal life and family in 
March 1981.  Additionally, reviewing the detail of the 
appellant's early hospital admissions for stomach problems 
reveals that these acute exacerbations were due to alcohol 
abuse, not psychiatric disability.  On his admission in April 
1980, the appellant was advised to avoid alcohol, among other 
things.  However, clearly, this advice was ignored as he was 
admitted under the influence of alcohol in 1980.  Again, in 
March 1981, the appellant was admitted for stomach complaints 
attributed to "heavy drinking" and he was noted to have 
abdominal pain on admission in July 1982 after he drank 1/2 
pint of vodka.  The appellant was again advised to stop 
drinking alcohol.  Between July 1982 and May 1984, the 
appellant's drinking apparently did not cease because, in May 
1984 and again in August 1986, he was privately hospitalized 
for episodic alcohol and poly drug abuse.  Therefore, in view 
of the foregoing, we find that the evidence of record shows 
that the appellant's stomach problems predated the onset of 
service-connected depression with anxiety disorder (and 
military service) and that it was exacerbated post service by 
alcohol abuse.

Evidence submitted weighing in favor of the appellant's claim 
includes a medical statement dated March 1996 from the 
appellant's private physician, Dr. McMahan, wherein he opined 
that ulcer disease "is contributed to and possibly directly 
caused by chronic anxiety state."  The physician's treatment 
records show that he treated the appellant in May and 
December 1995 for gastrointestinal complaints.  In evaluating 
the probative value of this opinion, the Board notes that the 
physician provided no reasons and bases for this medical 
conclusion, the physician did not review the medical evidence 
contained in the claims folder prior to rendering this 
opinion, and that his treatment records do not provide an 
independent basis to support his opinion as these records are 
silent for psychiatric complaints or attribution of the 
stomach problems to non-organic, psychiatric etiology.  
Therefore, the Board finds that Dr. McMahan's opinion has 
minimal probative value, and that the content was most likely 
directed by the appellant, his paying patient.

Additionally, evidence cited by the appellant's 
representative as supporting the claim includes the February 
1997 VA psychiatric outpatient treatment record notation that 
the appellant's emotional problems "affect his duodenal 
ulcer."  However, we observe that this statement was 
provided at the request of the appellant during outpatient 
psychiatric treatment by a physician's assistant, not a 
medical doctor, and does not reflect any comprehensive review 
of the appellant's medical history and, in particular, his 
gastrointestinal disorder.  Therefore, the Board finds that 
this opinion is most likely legitimately based on the history 
as reported by the appellant on the day of his psychiatric 
treatment and at his request.  On this day, he reported 
anxiety and that he threw-up when he ate, ergo, the opinion 
that his emotional problems affect his duodenal ulcer.  
However, this opinion does not establish by a qualified 
medical professional that ulcer disease is caused by the 
appellant's service-connected psychiatric disability.  
Therefore, this opinion has less probative value than the 
opinion of the VA medical doctors who have reviewed the 
entire medical evidence of record and conducted a thorough 
examination of the appellant's stomach disorder.

The record shows that the appellant underwent a VA stomach 
examination in December 1984 and, at that time, the examiner 
indicated that the ulcer was unrelated to his psychiatric 
disorder.  More recently, on the January 1998 VA stomach 
examination, the examiner specifically indicated that there 
was "no correlation" between the appellant's duodenal 
ulcer, his mental disorder, or his prescribed medication 
after review of his medical history.  This evidence has 
significant probative value because the opinions are from 
medical doctors, qualified in the field gastrointestinal 
medicine, who are concerned with the both the nature and 
source of the appellant's stomach problems.  Also, in the 
case of the most recent opinion, it was based on current 
examination findings in conjunction with a comprehensive 
review of the medical findings of record.

In weighing the evidence of record, the Board finds that a 
preponderance of the evidence is against the claim that peptic 
ulcer disease is the proximate result of, aggravated by, or 
causally related to service-connected psychiatric disability 
(depression with anxiety disorder)  Therefore, the entitlement 
to service connection is not warranted.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant's general contentions of record are of 
insufficient probative value so as to be dispositive of the 
issue presented on appeal.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992) (holding that the Board is not required 
to entertain unsupported lay speculation on medical issues).  
Although the appellant claims that he currently has peptic 
ulcer disease that originally manifested or was aggravated as 
the result of his service-connected depression with anxiety, 
his assertions of an opinion on causation alone are not 
probative.  See also, Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Additionally, 
although a VA examiner indicated on psychiatric evaluation 
that the appellant's mental condition "might" be 
contributing to his medical condition, this is no more than 
speculation offered without supporting bases or rational 
contrary to the definitive opinion offered by the examiner who 
conducted the January 1998 VA examination.  The Court has 
noted that "[i]t is not error for the BVA to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reason or 
bases."  Owens v. Brown, 7 Vet.App. 429, 433 (1995).  


ORDER

An increased rating for service-connected major depression 
with anxiety disorder is denied.

Service connection for peptic ulcer disease secondary to 
service-connected depression with anxiety disorder is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.







